755 F.2d 931
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.BRENDA KAY BISUTTI, PLAINTIFF, SARAH MITCHELL, PLAINTIFF-APPELLANT,v.FRANK GATES SERVICE CO. DEFENDANT-APPELLEE.
NO. 84-3628
United States Court of Appeals, Sixth Circuit.
1/25/85

ORDER
BEFORE:  MERRITT, WELLFORD, and MILBURN, Circuit Judges.


1
This matter is before the Court upon consideration of defendant's motion to dismiss plaintiff Mitchell's appeal from a June 26, 1984 order entering judgment against her.


2
Rule 4(a), Federal Rules of Appellate Procedure, requires the filing of a notice of appeal within 30 days of the judgment or order appealed from.  The timely filing of a notice of appeal is mandatory and jurisdictional.  Browder v. Director, Department of Corrections of Illinois, 434 U.S. 257 (1978); Peake v. First National Bank & Trust Company of Marquette, et al., 717 F.2d 1016 (6th Cir. 1983).  The notice of appeal from the June 26, 1984 entry of judgment was filed on July 27, 1984, one day beyond the acceptable 30 day limit.  This Court lacks jurisdiction over plaintiff's appeal.


3
There is no merit to plaintiff Mitchell's contention that Rule 6(e), Federal Rules of Civil Procedure, extended the appeal period by three days.  Rule 6(e), Federal Rules of Civil Procedure, cannot be used to extend the time period in Rule 4, Federal Rules of Appellate Procedure.  Welsh v. Elevating Boats, Inc., 698 F.2d 230, 232 (5th Cir. 1983).


4
Accordingly, it is ORDERED that defendant's motion to dismiss is granted and the appeal is dismissed.